DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed on February 6, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-2, 4-6, 8-18, 20, and 22-23 are allowable over the references of record for at least the following reasons:
	Claim 1:  the noise suppression chamber has an airflow outlet configured to discharge air from the noise suppression chamber, and the at least one sidewall of the housing and the noise suppression chamber are integrally molded together from plastic.
	The closest prior art is the Kato reference.  The Kato reference fails to disclose all of the features of the amended independent claim.  Moreover, modifying the Kato reference to arrive at the language of the amended independent claim would render the Kato reference inoperable for its intended purpose.  The housing that retains a secondary air filtration element is deemed to be the noise suppression chamber.  At least a portion of this housing needs to be formed as a separate component that is removable to allow replacement of the secondary air filtration element.  If shell (1) and the noise suppression chamber (16 to 13) were to be fabricated as integrally molded pieces, the resulting modified structure would no longer have a removable feature to service the secondary air filtration element.  This would render the device inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747